In an action to recover damages for personal injuries, etc., the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Suffolk County (Cohalan, J.), dated March 31, 2010, as denied their cross motion to compel the plaintiffs to produce a settlement agreement from certain prior actions.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying the defendants’ cross motion to compel production of a confidential settlement agreement from certain prior personal injury actions unrelated to this action, as the settlement agreement is not material and necessary to their defense of this action (see CPLR 3101 [a]; Allstate Ins. Co. v Belt Parkway Imaging, P.C., 70 AD3d 530 [2010]; Matter of New York County Data Entry Worker Prod. Liab. Litig., 222 AD2d 381 [1995]). Rivera, J.P., Leventhal, Roman and Cohen, JJ., concur.